           Case 1:20-cv-04979-LGS Document 77 Filed 09/07/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 INTERNATIONAL ASSOCIATION OF                                 :
 BRIDGE, STRUCTURAL, ORNAMENTAL                               :
 AND REINFORCING IRON WORKERS                                 :   20 Civ. 4979 (LGS)
 UNION LOCAL 361 and TRUSTEES of the                          :
 IRON WORKERS LOCALS 40, 361 & 417                            :        ORDER
 UNION SECURITY FUNDS,                                        :
                                            Plaintiffs        :
                                                              :
                            -against-                         :
                                                              :
 LOW-BID INC., PREMIER STEEL INC., J.                         :
 MCNULTY ENTERPRISES and GEORGE T. :
 MCNULTY,                                                     :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, pursuant to this Court’s August 23, 2021, Order (Dkt. No. 72), Plaintiffs

were required to serve a copy of this Court’s Order to Show Cause upon Defendants and file

proof of such service by September 2, 2021.

        WHEREAS, on September 1, 2021, Plaintiffs filed an Affidavit of Non-Service for

Defendant J. McNulty Enterprises, stating that service could not be effected because “[t]he New

York Secretary of State reports no record on file for said entity.” It is hereby

        ORDERED that by September 13, 2021, Plaintiffs shall submit a joint letter stating how

they plan to proceed regarding J. McNulty Enterprises.



Dated: September 7, 2021
       New York, New York
